UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1817


JOHN D. MCCALLISTER,

                Plaintiff - Appellant,

          v.

ERNIE R. LEE; JOSEPH B. GILBERT; DEWEY HUDSON;          CARA   L.
TUSSEY; ED BROWN, Onslow County Sheriff Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cv-00154-FL)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. McCallister, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John D. McCallister appeals the district court’s order

accepting     the   recommendation    of    the   magistrate    judge   and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      McCallister v. Lee, No. 7:13-cv-00154-FL

(E.D.N.C.   July    24,   2014).     We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                     2